DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Objections
Claim 8 is objected to because of the following informalities:  lines 4-5 recite “the at least two steering controller”. This is improper grammar, and this limitation should read as “the at least two steering controllers”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  lines 1-2 recite “the at least two steering controller”. This is improper grammar, and this limitation should read as “the at least two steering controllers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

As per Claim 1, the claim recites “a shared resource manager for managing access rights to a shared resource so that access to the shared resource shared with the other steering control devices is not overlapped with the other steering control devices”.
However, the limitation “the other steering control devices” implies the use of separate “steering control devices” that are different from “the other steering control devices”, yet there is no mention of any “steering control devices” prior to the limitation “the other steering control devices”, and it is then unclear why the steering control devices are labeled as “other” steering control devices, and the scope of the claim is unclear.

As per Claim 2, the claim recites “a transmitter for transmitting a first monitoring result of the monitor to the other steering control device”.
However, while parent Claim 1 recites “the other steering control devices”, there is no prior mention of a single “other steering control device”, and it is then unclear if this single “other steering control device” is part of the “other steering control devices” of Claim 1, or is another “steering control device” entirely that is separate from the “other steering control devices” of Claim 1. Therefore, the claim is unclear.

the other steering control devices" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of “other steering control devices”.

Claim 1 recites the limitation "the access right" in line 9.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of an “access right”.

Claim 2 recites the limitation "the other steering control device" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. While parent Claim 1 recites “the other steering control devices”, there is no prior mention of a single “other steering control device”.

Claim 12 recites the limitation "the access right" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of an “access right”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma et al. (JP2004345412A).

Regarding Claim 1, Azuma et al. teaches the claimed steering control apparatus comprising:
a shared resource manager for managing access rights to a shared resource so that access to the shared resource shared with the other steering control devices is not overlapped with the other steering control devices (“The first electronic control unit U 1 and the 2 electronic control unit U 2 each have a failsafe function for shutting off a relay (not shown) for interrupting a drive current for driving an actuator when detecting a failure of the first electronic control unit U 1 and the second electronic control unit U 2”, see P[0020]); and
a controller for controlling a steering of a vehicle by accessing the shared resource according to the access right for the shared resource (“…when a failure occurs in the first electronic control unit U 1 (YES in Step S 25), the 2 electronic control unit U 2 controls the 2 switching circuit 60 S so that the driving current output from the 2 electronic control unit U 2 is supplied to the 1 steering actuator 51 M”, see P[0027] and “Normally, since the first electronic control unit U 1 is connected to the 1 steering 

Regarding Claim 2, Azuma et al. teaches the claimed steering control apparatus of claim 1, further comprising:
a monitor for monitoring a state of the controller (“The 1st electronic control unit U1 and the 2nd electronic control unit U2 monitor the mutual operating state mutually via the communication line 65, and perform abnormality detection processing for detecting failure of another side each other while they perform abnormality detection processing for detecting self failure, respectively”, see P[0019], and see “…it is possible to determine the presence or absence of the failure of the 1 steering actuator 51 M by comparing, for example, a control signal generated internally by itself and an output of the 1 rotation angle sensor 52 M”, see P[0021], where a “state” is equivalent to the control signal and/or output and/or a detected failure);
a transmitter for transmitting a first monitoring result of the monitor to the other steering control device (see P[0019] above and the explanation below); and
a receiver for receiving a second monitoring result from the other steering control device (see P[0019] above and the explanation below),
where because the first ECU and second ECU monitor each other, any data received from another ECU that may be used by either ECU to determine a failure is 

Regarding Claim 3, Azuma et al. teaches the claimed steering control apparatus of claim 2, wherein if the shared resource manager provides the access right for the shared resource to the controller, the controller accesses the shared resource to control the steering of the vehicle (“…when a failure occurs in the first electronic control unit U 1 (YES in Step S 25), the 2 electronic control unit U 2 controls the 2 switching circuit 60 S so that the driving current output from the 2 electronic control unit U 2 is supplied to the 1 steering actuator 51 M”, see P[0027]).

Regarding Claim 5, Azuma et al. teaches the claimed steering control apparatus of claim 2, wherein if the shared resource manager provides the access right for the shared resource to the other steering control device, the controller blocks the access to the shared resource (“…if a failure has occurred in itself, the first electronic control unit U 1 cuts off power supply to the first electronic control unit U 1 (Step S 12), and outputs a drive current for driving the actuator”, see P[0020]).

steering system comprising:
at least two steering controllers sharing a shared resource (“The first electronic control unit U 1 and the 2 electronic control unit U 2 each have a failsafe function for shutting off a relay (not shown) for interrupting a drive current for driving an actuator when detecting a failure of the first electronic control unit U 1 and the second electronic control unit U 2”, see P[0020] and the final paragraph at the end of this claim rejection); and
a communication network connecting the at least two steering controller to each other (“The 1st electronic control unit U1 and the 2nd electronic control unit U2 monitor the mutual operating state mutually via the communication line 65…” (emphasis added), see P[0019], and “…communication line 65…”, see P[0027]),
wherein each of the at least two steering controller manages an access right to the shared resource so that the access to the shared resource does not overlap with the other steering controller and controls a steering motor by accessing the shared resource according to the access right for the shared resource (“…when a failure occurs in the first electronic control unit U 1 (YES in Step S 25), the 2 electronic control unit U 2 controls the 2 switching circuit 60 S so that the driving current output from the 2 electronic control unit U 2 is supplied to the 1 steering actuator 51 M”, see P[0027] and “Normally, since the first electronic control unit U 1 is connected to the 1 steering actuator 51 M via the 1 switching circuit 60 M”, see P[0021] and “…the 1 steering actuator 51 M can be driven by either the first electronic control unit U 1 or the 2 electronic control unit U 2”, see P[0016]), where the actuator “51M” is 

Regarding Claim 9, Azuma et al. teaches the claimed steering system of claim 8, wherein the at least two steering controller include a first steering controller and a second steering controller (“The 1st electronic control unit U1 and the 2nd electronic control unit U2 monitor the mutual operating state mutually via the communication line 65…”, see P[0019]), and
wherein the first steering controller monitors the state to generate a first monitoring result, transmits the first monitoring result to the second steering controller through the communication network (“The 1st electronic control unit U1 and the 2nd electronic control unit U2 monitor the mutual operating state mutually via the communication line 65, and perform abnormality detection processing for detecting failure of another side each other while they perform abnormality detection processing for detecting self failure, respectively”, see P[0019] and the explanation below), and
the second steering controller monitors the state to generate a second monitoring result, and transmits the second monitoring result to the first steering controller through the communication network (“The 1st electronic control unit U1 and the 2nd electronic control unit U2 monitor the mutual operating state mutually via the communication line 65, and perform abnormality detection processing for detecting failure of another side each other while they perform abnormality detection processing for detecting self failure, respectively”, see P[0019] and the explanation below),


Regarding Claim 10, Azuma et al. teaches the claimed steering system of claim 9, wherein if the access right to the shared resource is present in the first steering controller, the first steering controller controls the steering motor by accessing the shared resource (“…when a failure occurs in the first electronic control unit U 1 (YES in Step S 25), the 2 electronic control unit U 2 controls the 2 switching circuit 60 S so that the driving current output from the 2 electronic control unit U 2 is supplied to the 1 steering actuator 51 M”, see P[0027]), and the second steering controller blocks access to the shared resource (“…if a failure has occurred in itself, the first electronic control unit U 1 cuts off power supply to the first electronic control unit U 1 (Step S 12), and outputs a drive current for driving the actuator”, see P[0020]).

Regarding Claim 12, Azuma et al. teaches the claimed steering control method comprising:
managing access rights to a shared resource so that the accesses to the shared resource of a first steering controller and a second steering controller do not overlap with each other (“The first electronic control unit U 1 and the 2 electronic control unit U 2 each have a failsafe function for shutting off a relay (not shown) for ; and
controlling a steering motor by accessing the shared resource by the first steering controller or second steering controller according to the access right to the shared resource (“…when a failure occurs in the first electronic control unit U 1 (YES in Step S 25), the 2 electronic control unit U 2 controls the 2 switching circuit 60 S so that the driving current output from the 2 electronic control unit U 2 is supplied to the 1 steering actuator 51 M”, see P[0027] and “Normally, since the first electronic control unit U 1 is connected to the 1 steering actuator 51 M via the 1 switching circuit 60 M”, see P[0021] and “…the 1 steering actuator 51 M can be driven by either the first electronic control unit U 1 or the 2 electronic control unit U 2”, see P[0016]), where the actuator “51M” is equivalent to a “shared resource” as it can be controlled by either one of the first electronic control unit and second electronic control unit.

Regarding Claim 13, Azuma et al. teaches the claimed steering control method of claim 12, further comprising:
monitoring a state of the first steering controller and the second steering controller after controlling the steering motor by accessing the shared resource  (“…operation of the steering wheel 30 by the driver…”, see P[0022] and “…when a failure occurs in the first electronic control unit U 1 (YES in Step S 25), the 2 electronic control unit U 2 controls the 2 switching circuit 60 S so that the driving current output from the 2 electronic control unit U 2 is supplied to the 1 steering actuator 51 M”, see P[0027]),
wherein the monitoring comprises:
monitoring the state of the first steering controller and generating a first monitoring result (“The 1st electronic control unit U1 and the 2nd electronic control unit U2 monitor the mutual operating state mutually via the communication line 65, and perform abnormality detection processing for detecting failure of another side each other while they perform abnormality detection processing for detecting self failure, respectively”, see P[0019] and the explanation below); and,
monitoring the state of the second steering controller and generating a second monitoring result (“The 1st electronic control unit U1 and the 2nd electronic control unit U2 monitor the mutual operating state mutually via the communication line 65, and perform abnormality detection processing for detecting failure of another side each other while they perform abnormality detection processing for detecting self failure, respectively”, see P[0019] and the explanation below),
where because the first ECU and second ECU monitor each other, any data received from another ECU that may be used by either ECU to determine a failure is equivalent to a “monitoring result”, where the output signals received by one ECU from another ECU as seen in P[0019] are then equivalent to the claimed “monitoring result”.

Regarding Claim 14, Azuma et al. teaches the claimed steering control method of claim 13, wherein in controlling the steering motor by accessing the shared resource, if the access right to the shared resource is in the first steering controller, the first steering controller accesses the shared resource and controls the steering motor (“…when a failure occurs in the first electronic control unit U 1 (YES 

Regarding Claim 15, Azuma et al. teaches the claimed steering control method of claim 14, wherein the monitoring comprises generating a first failure state information and provides the first failure state information to the second steering controller if it is determined that the first steering controller is in a failure state according to the first monitoring result (“The first electronic control unit U 1 and the 2 electronic control unit U 2 each have a failsafe function for shutting off a relay (not shown) for interrupting a drive current for driving an actuator when detecting a failure of the first electronic control unit U 1 and the second electronic control unit U 2”, see P[0020] and “…when a failure occurs in the first electronic control unit U 1 (YES in Step S 25), the 2 electronic control unit U 2 controls the 2 switching circuit 60 S so that the driving current output from the 2 electronic control unit U 2 is supplied to the 1 steering actuator 51 M”, see P[0027] and “Normally, since the first electronic control unit U 1 is connected to the 1 steering actuator 51 M via the 1 switching circuit 60 M”, see P[0021] and “…the 1 steering actuator 51 M can be driven by either the first electronic control unit U 1 or the 2 electronic control unit U 2”, see P[0016]),
wherein in managing access rights to the shared resource, the access to the shared resource of the first steering controller is blocked and the access to the shared resource of the second steering controller is unblocked, and wherein in controlling the steering motor by accessing the shared resource, the second steering controller accesses the shared resource and controls the steering motor (“The first electronic control unit U 1 and the 2 electronic control unit U 2 each have a failsafe function for shutting off a relay (not shown) for interrupting a drive current for driving an actuator when detecting a failure of the first electronic control unit U 1 and the second electronic control unit U 2”, see P[0020] and “…when a failure occurs in the first electronic control unit U 1 (YES in Step S 25), the 2 electronic control unit U 2 controls the 2 switching circuit 60 S so that the driving current output from the 2 electronic control unit U 2 is supplied to the 1 steering actuator 51 M”, see P[0027] and “Normally, since the first electronic control unit U 1 is connected to the 1 steering actuator 51 M via the 1 switching circuit 60 M”, see P[0021] and “…the 1 steering actuator 51 M can be driven by either the first electronic control unit U 1 or the 2 electronic control unit U 2”, see P[0016]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (JP2004345412A) in view of Fujita et al. (2018/0229761).

Regarding Claim 4, Azuma et al. teaches the claimed steering control apparatus of claim 3, wherein if it is determined that the controller is in a failure state according to the first monitoring result of the monitor, the controller blocks the access to the shared resource (“…when a failure occurs in the first electronic control unit U 1 (YES in Step S 25), the 2 electronic control unit U 2 controls the 2 switching circuit 60 S so that the driving current output from the 2 electronic control unit U 2 is supplied to the 1 steering actuator 51 M”, see P[0027]).
Azuma et al. does not expressly recite the claimed
and the transmitter provides first failure state information to the other steering control device.
However, as cited in the parent claim rejection, Azuma et al. does teach that each ECU may determine the state of the other ECU.
Furthermore, Fujita et al. (2018/0229761) teaches a first controller and a second controller that may communicate information with each other (Fujita et al.; see P[0264]), and also describes an example where the first controller may obtain results of a comparison task from the second controller, where the comparison task is used to determine the presence of a fault (Fujita et al.; P[0179] and P[0187]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Azuma 

Regarding Claim 6, Azuma et al. does not expressly recite the claimed steering control apparatus of claim 5, wherein if the receiver receives the second failure state information as the second monitoring result from the other steering control device, the controller unblocks the access to the shared resource and controls the steering of the vehicle by accessing the shared resource.
However, Azuma et al. teaches that a controller may determine a failure in itself and in another controller, where in an example, a “shared resource” of a steering actuator is controlled by a second electronic control unit when a failure occurs in the first electronic control unit (see P[0019] and “If it is determined that there is a failure in the 2 steering actuator 51 S (YES in Step S 23), the 2 electronic control unit U 2 determines whether or not a failure has occurred in the first electronic control unit U 1 based on a signal from the communication line 65…”, see P[0027]). Therefore, to “unblock” access for a controller to the “shared resource” when another control has a failure is taught by Azuma et al., and Azuma et al. only does not teach “the receiver receives the second failure state information as the second monitoring result from the other steering control device”.
 Fujita et al. (2018/0229761) teaches a first controller and a second controller that may communicate information with each other (Fujita et al.; see P[0264]), and also describes an example where the first controller may obtain results of a comparison task from the second controller, where the comparison task is used to determine the presence of a fault (Fujita et al.; P[0179] and P[0187]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Azuma et al. with the teachings of Fujita et al., and wherein if the receiver receives the second failure state information as the second monitoring result from the other steering control device, the controller unblocks the access to the shared resource and controls the steering of the vehicle by accessing the shared resource, as rendered obvious by Fujita et al., in order to determine if there is a malfunction in a first or second rotation sensor (see P[0133] and P[0138] and abstract).

Regarding Claim 11, Azuma et al. teaches the claimed steering system of claim 10, wherein if it is determined that the first steering controller is in a failure state according to the first monitoring result, the first steering controller blocks the access to the shared resource (“…when a failure occurs in the first electronic control unit U 1 (YES in Step S 25), the 2 electronic control unit U 2 controls the 2 switching circuit 60 S so that the driving current output from the 2 electronic control unit U 2 is supplied to the 1 steering actuator 51 M”, see P[0027]).
Azuma et al. does not expressly recite the claimed
and provides first failure state information to the second steering controller, and
the second steering controller unblocks the access to the shared resource according to the first failure state information and controls the steering of the vehicle by accessing the shared resource.
However, as cited in the parent claim rejection, Azuma et al. does teach that each ECU may determine the state of the other ECU.
Furthermore, Fujita et al. (2018/0229761) teaches a first controller and a second controller that may communicate information with each other (Fujita et al.; see P[0264]), and also describes an example where the first controller may obtain results of a comparison task from the second controller, where the comparison task is used to determine the presence of a fault (Fujita et al.; P[0179] and P[0187]). Additionally, Fujita et al. also describes an example where the first controller may obtain results of a comparison task from the second controller, where the comparison task is used to determine the presence of a fault (Fujita et al.; P[0179] and P[0187]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Azuma et al. with the teachings of Fujita et al., and to provide first failure state information to the second steering controller, and the second steering controller unblocks the access to the shared resource according to the first failure state information and controls the steering of the vehicle by accessing the shared resource, as rendered obvious by Fujita et al., in order to determine if there is a malfunction in a first or second rotation sensor (see P[0133] and P[0138] and abstract).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (JP2004345412A) in view of Kanekawa et al. (2017/0253269).

Regarding Claim 7, Azuma et al. does not teach the claimed steering control apparatus of claim 1, wherein the shared resource manager manages the access rights to the shared resource by using a semaphore.
However, the use of semaphores is known in the art, as seen in Kanekawa et al. (2017/0253269), who teaches the use of semaphores for control processing in a steering control system (Kanekawa et al.; see P[0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Azuma et al. with the teachings of Kanekawa et al., and wherein the shared resource manager manages the access rights to the shared resource by using a semaphore, as rendered obvious by Kanekawa et al., in order to provide “variables and program counters used by” an operating system and control processing (Kanekawa et al.; “…variables required for resuming the control processing, for example, variables and program counters used by the operating system, e.g., various pointers, semaphores, and counters”, see P[0047]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.